Citation Nr: 0112137	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and October 1998 decisions 
of the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in  December 2000.  

The issue of service connection for residuals of a cervical 
spine injury will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  An unappealed June 1972 rating decision denied service 
connection for a low back disability.  

2.  Evidence received since the June 1972 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for a low back disability 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his original claim for 
service connection for low back pain in March 1972.  This 
claim was denied by the RO in a rating decision in June 1972.  
The basis for the denial was that no low back disability had 
been shown on VA examination in April 1972.  The veteran was 
provided notice of the adverse decision in June 1972, and he 
was advised of his procedural and appellate rights.  The 
denial became final when he did not complete an appeal of the 
determination within one year of notice thereof.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the June 1972 RO 
decision included service medical records and a report of VA 
examination in April 1972.  The service medical records show 
that in August 1971 the veteran complained of back trouble 
and reported feeling a streak down his back since the night 
before.  The diagnosis was muscular injury.  Thereafter, the 
records are negative for complaint or finding regarding the 
low back.  Clinical evaluation of the low back was normal on 
separation examination in February 1972.  

The veteran underwent physical examination by the VA in April 
1972 at which time he complained of lower back pains; 
however, physical examination revealed no tenderness or 
limitation of motion and X-rays of the low back were normal.  

Subsequent to the June 1972 RO decision, additional evidence 
has been submitted, including a copy of a report of a May 
1998 X-ray examination of the lumbosacral spine showing that 
the veteran has degenerative disease of the lumbar spine.  

The veteran provided testimony relative to the issue on 
appeal at a Travel Board hearing in March 2001.  He stated 
that he injured his low back in July 1969, while working on a 
T-28 aircraft, when a wing flap came off and went into his 
back.  He reported that at the time of the injury he was 
assigned to "Det 156, Air Commando Wing" which later became 
"Det 1 Special Operational Wing".  See March 2001 hearing 
transcript at pgs. 2-3.  He stated that the unit engaged in 
classified and secret operations in Laos and that they had 
their own doctors and medics.  Id.  He also reported that at 
the time of the injury he was treated by a medic who gave him 
pain pills.  Id. at pg. 4.  He stated that he went to a VA 
hospital within a year after his military discharge.  Id. at 
pg. 6. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a claim for service connection was previously finally 
denied, the veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that, while "not every piece of new evidence is 
'material', we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Considering this, the 
Board concludes that the new evidence, in the form of X-rays 
showing that the veteran currently has degenerative changes 
in the low back and the veteran's testimony contributes "to 
a more complete picture of the circumstances surrounding" 
the asserted onset of the veteran's low back disability.  Id.  
Therefore, new and material evidence has been submitted and 
the claim of entitlement to service connection for a low back 
disability is reopened. 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for a low back 
disability is granted, to this extent.


REMAND

Having determined that new and material evidence has been 
presented, the service connection claim must be considered de 
novo.  In this regard, additional development would be 
useful.  As noted above, the veteran maintains that he 
injured his back in July 1969 while assigned to the "Det 
156, Air Commando Wing", which later became the "Det 1 
Special Operational Wing".  He reports that the unit engaged 
in classified assignments and that he was treated by a medic 
who was in the unit.  He is unsure as to whether his injury 
was documented but feels that if it was the records have 
probably been destroyed.  The Board notes that a Request and 
Authorization for Temporary Duty dated in July 1970 reflects 
that the veteran was transferred from the "Det 1, 56 SOWg" 
to the "432 Cmbt Spt Gp (BCA)" and that he had a secret 
security clearance.  The Board feels that this document lends 
credence to the veteran's assertions as to classified 
activities of his unit.  As there is little likelihood of 
obtaining documentation of the alleged July 1969 injury, the 
Board finds that alternative measures should be taken in an 
attempt to substantiate the veteran's claim.  

During the March 2001 hearing, the veteran also testified 
that he received treatment for his back disorder from "Dr. 
Chapel" at Lakeland Center and that Dr. Chapel felt that his 
low back disability was due to service.  Id. at pg. 8.  Upon 
review, the Board notes that there are no records from a Dr. 
Chapel or Lakeland Center in the claims file.  

In addition, the Board feels that a clinical opinion as to 
whether the veteran's current low back disability is at least 
as likely as not related to service would be useful in 
adjudicating the appeal de novo.

Regarding the claim for service connection for residuals of a 
cervical spine injury, the Board notes that the veteran has 
not been afforded a VA examination to determine the nature 
and etiology of the claimed disability.  X-rays taken in 
April 1993 reflect narrowing of the C5-6 and C6-7 
intervertebral disc spaces with hypertrophic spurring at 
those levels.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a complete copy 
of the veteran's service personnel file, 
including his 201 file, from the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The RO should also 
request copies of any morning reports for 
the veteran's Vietnam unit (Det 156, Air 
Commando Wing later Det 1 Special 
Operational Wing) from June to August 
1969.  All records obtained should be 
associated with the claims file.  If the 
records cannot be obtained, the reason 
therefor should be properly noted in the 
file. 

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for low back and 
cervical spine disabilities since 
service.  He should also provide the full 
name and address for the "Dr. Chapel" 
noted at the March 2001 hearing.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
lumbar and cervical spine disabilities.  
All indicated tests, studies and X-rays 
should be performed.  The examiner is to 
render opinions as to whether the low 
back and whether the cervical spine 
disabilities are at least as likely as 
not related to the veteran's period of 
service.  The complete rationale for any 
opinion expressed must be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disability, de novo, as well as the issue 
of service connection for residuals of a 
cervical spine disability.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



